Filed 4/26/21 P. v. Brian H. CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



THE PEOPLE,                                                                  D077151

          Plaintiff and Respondent,

          v.                                                                 (Super. Ct. No. MH64508)

BRIAN H.,

          Defendant and Appellant.


          APPEAL from an order of the Superior Court of San Diego County,
David M. Gill, Judge. Affirmed.
          Rebecca P. Jones, under the appointment of the Court of Appeal, for
Defendant and Appellant.
          Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A.
Sevidal and Randall D. Einhorn, Deputy Attorneys General, for Plaintiff and
Respondent.
      Brian H. appeals from an order after bench trial extending his
commitment to Coalinga State Hospital (Coalinga) as a mentally disordered
sex offender (MDSO) under Welfare and Institutions Code former section

6316.2.1 On appeal, he contends the order is not supported by substantial
evidence. He also argues that in closing argument the prosecutor made false
statements about his mental health history. We conclude the evidence
supports the court’s findings and that Brian forfeited the prosecutorial
misconduct claim. In any event, there was no misconduct and no prejudice.
               FACTUAL AND PROCEDURAL BACKGROUND
A. Brian Molested a Four-Year-Old Girl.
      In 1980 when he was 23 years old, Brian molested a four-year-old girl
by rubbing his hand on her vagina. By some reports, he also digitally
penetrated her. Brian said “God” told him to have sex with the victim to save
her from an abusive stepfather. He was convicted of committing a lewd and
lascivious act (Pen. Code, § 288, subd. (a)).
      Before the offense, Brian had an extensive substance abuse history.
From age 12 to 23, he had taken LSD 30 or 40 times and had also used
marijuana, methamphetamine, heroin, cocaine, and PCP. Three days before
molesting the victim Brian took LSD, and he had been drinking the day of
the offense.




1     Undesignated statutory references are to the Welfare and Institutions
Code. Former MDSO statutes (§ 6300 et seq.) were repealed in 1982 (Stats.
1981, ch. 928, § 2) and replaced with the Sexually Violent Predators Act,
section 6600 et seq.
                                        2
      Brian was found to be an MDSO and was committed to Patton State

Mental Hospital (Patton).2 Now at Coalinga, he has remained involuntarily
committed for nearly 40 years.
B. Brian’s History of Mental Illness
      Brian has a long history of mental illness. The earliest report from
Patton in the record, from 1987, diagnoses schizophrenia, pedophilia, and
substance abuse.
      In April 1999, Brian’s mental health appeared to be improving. He was
responding to medications, showing “improved reality contact,” and had
completed an alcohol and substance abuse program. He was discharged from
Patton and placed in a less restrictive setting, Sylmar Health and
Rehabilitation Center (Sylmar). Unfortunately, Brian’s progress was short
lived. By June he was again “actively delusional,” believing he was a rock
star and was entertaining “the world.”
      In 2005, a psychiatrist reported that Brian had “several semi-bizarre
hallucinogenic and delusions experiences” and exhibited a “serious mental
abnormality.” The physician concluded, “The possibility of [Brian] acting
upon his sexually inappropriate desires in the future is certainly present as
long as his schizophrenic illness has not completely resolved.”
      In a 2005 examination, Brian denied having any mental illness—while
at the same time hallucinating he was Paul McCartney’s friend. Brian also
reported he was “raped in a fantasy” and had to orally copulate a man “and
pretend to like it.” Determining that Brian was in “marked denial about his
sexual fantasies and proclivities” and “severely psychotic,” the psychiatrist
concluded he was “highly at risk for re-offense.”

2     At age 12, Brian molested his four-year-old stepsister “three or four
times” because he was “horny” and she “turned [him] on.”

                                         3
      In September and October of 2005 Brian refused to take his
medications and was observed masturbating while watching adolescent girls
on television. Sylmar transferred him back to Patton.
      In November 2009, a psychiatrist concluded that Brian has a “severe
mental disorder” and represented a “substantial danger.” The following year
a court-appointed psychologist examined Brian and reported, “He does
present as a pedophile and as a possible sex offender.”
      Later in 2010, Brian had fantasies about “raping children.” He denied
having any mental illness and attributed the fantasies to his medications. In
2011, Brian admitted having sexual fantasies involving minor girls. But he
refused to participate in sex offender treatment at Patton and asked to be
transferred to Coalinga. Patton acquiesced, and Brian was transferred.
      In 2012, a psychologist reported, “Lack of insight into his mental illness
and a dogged refusal to admit to even having a mental illness has been
[Brian’s] modus operandi for thirty years.” After an examination in 2013, a
Coalinga psychologist, Robert Wagner, Ph.D., reported that Brian’s
schizophrenia “is not in clinical remission.” In June 2015, Dr. Wagner again
reported that Brian’s schizophrenia was not in remission. Brian sometimes
refused to take his psychotropic medications. Brian denied having a
pedophile disorder, claiming that apart from the 1980 crime, he has not had
fantasies of pre-pubescent girls. Dr. Wagner opined that Brian has “minimal
insight into his illness” and recommended he remain classified as an MDSO.
      In 2016, Coalinga was required to obtain a court order to involuntarily
medicate Brian because he was unwilling to take medication “and started to
decompensate,” having “grandiose delusions.” A Coalinga report states that
because Brian was “actively psychotic” when he molested the four-year-old,
there was an increased likelihood that Brian would stop medicating if given


                                       4
the opportunity. This placed him at “high risk of falling apart if he returns to
the streets.”
       In February 2019 Brian told his psychiatrist, “ ‘They can’t make me
take the meds they want. I will only take whatever meds I want.’ ” Brian
claimed to have “ ‘magic powers to save the whole race’ ” and can “ ‘read
minds.’ ” Coalinga again obtained a court order to involuntarily medicate
him.
C. Brian’s Sexual Interest in Minor Girls
       As noted, on two occasions in 2005 Sylmar staff saw Brian
masturbating while watching a children’s television program. Brian claimed
he was doing nothing wrong because the show featured adolescent girls and
were “not kid shows.” Determining that Brian was “extremely psychotic and
delusional,” a psychiatrist stated:
         “There was evidence of ongoing sexual attraction to
         children, especially girls. He rambled extensively about his
         interest in television shows with attractive teenage girls
         starring in them, and was very interested in the fact that
         these teenage female characters are interested in boys and
         sex.”
       In 2009 and 2010, Brian again reported “sexual fantasies of underage

females” including four-year-old’s and sometimes rape.3 But he denied
having a mental illness, refused psychotropic medication, and insisted he
could control his sexual impulses without treatment. The psychiatrist
concluded:
         “The risk that he might re-offend is substantial given his
         mental disorder which is not in remission and is unlikely to



3    Brian admits saying “raping children” but contends his words were
taken out of context.

                                       5
         gain remission given his stated intention of not complying
         with his treatment needs if released to the community.”
      Between November 2010 and January 2011, Brian reported “ ‘daily
sexual fantasies regarding children.’ ” Later in 2011, Brian told his
psychiatrist that he felt justified molesting the four-year-old because God
sent him a message he was supposed to have sex with the girl to heal her.
After that examination, the psychiatrist stated that Brain’s paranoia,
delusions and “grandiose hallucinations” were “contributing factors in his
crime and remain present today.”
      In 2019, Dr. Wagner again examined Brian and concluded, “[Brian] has
a diagnosis of Pedophilic Disorder” and “Schizoaffective Disorder, Bipolar
Type.”
D. The Petition to Extend Brian’s Commitment
      Some legal background is helpful in placing the remaining chronology
in context. Brian was adjudged an MDSO under laws that, despite being
repealed as of 1982, remain applicable to him. (People v. Rosalinda C. (2014)
224 Cal.App.4th 1, 14‒15.) Under those laws, certain sex offenders could be
certified as an MDSO if “by reason of mental defect, disease, or disorder,” the
person was “predisposed to the commission of sexual offenses to such a
degree that he is dangerous to the health and safety of others.” (Former
§§ 6300; 6302, subd. (a).)
      If an MDSO could benefit by treatment in a state hospital, the court
could order the defendant committed for treatment in such a facility for a
period equal to the maximum term of imprisonment which could have
imposed for the underlying crime. (Former §§ 6316, subd. (a)(1), 6316.1,
subd. (a).) That commitment could be extended on a showing beyond a
reasonable doubt that as a result of mental illness, the person is predisposed
to commit sex offenses to such a degree that he presents a substantial danger

                                       6
of bodily harm to others. (Former § 6316.2, subd. (a); Hudec v. Superior
Court (2015) 60 Cal.4th 815, 821.) Courts have extended Brian’s commitment
16 times.
      In June 2019, Coalinga asked the San Diego District Attorney to
petition once again to extend Brian’s commitment. After the petition was
filed, the court appointed two psychiatrists, Alan A. Abrams, M.D. and
Richard G. Rappaport, M.D., to examine Brian and report. The court also
ordered the Department of State Hospitals to produce his psychiatric records,
which include a June 2019 evaluation by Dr. Wagner.
E. The Evidence at Trial
      1. Brian’s Testimony
      The parties waived jury. Brian testified that he currently takes three
different psychotropic medications. He admitted being sexually attracted to
his four-year-old victim. He claimed he molested her because he had a
message from “God” that sex would heal the girl. He also admitted in the

past being very “fond” of Marsha Brady.4
      Brian also admitted that in 2005 while at Sylmar he masturbated while
watching a television show featuring adolescent girls. But he urged the court
not “get the wrong idea” because they were “teenage girls,” not “young girls.”
Brian stated he was “not ashamed” of being “aroused” by those teenagers. He
added that if he “put down [his] defenses,” he would be sexually attracted to
teenage girls even now.
      Brian testified about his recent hallucinations, including one where
“the whole entire white race” and “then the whole black race show[ed] up
outside [his] door.” He claimed to have shot “lightning bolts of positive

4     Although there were no follow up questions, we assume Brian was
referring to the adolescent character on the 1970’s television show, The
Brady Bunch.
                                       7
energy to the black race” and later as part of the same hallucination he saw
“Jesus Christ,” who looked “extraordinary.” He has hallucinated hearing
Steve McQueen, Clint Eastwood, and Elvis Presley.
      Asked if he has a mental illness, Brian responded he was “in bondage”
from “being drugged on his psychotropic medication” when what he “needed
was something to calm down.” He claimed that his psychotropic medications
forced him to “oral copulate [his] enemy.”
      Brian denied being a sex offender, stating, “I did a sex offense, but I’m
not a sex offender.” He denied having delusions and hallucinations. He
believes his medical records are “plastered with lies” and “97 to 98 percent of
[his] chart is lies.” Asked whether if given the opportunity he would reduce
his dose of psychotropic medications, Brian answered, “That depends on the
medication . . . .”
      2. Dr. Rappaport’s Evaluation
      By stipulation, the court also received in evidence written reports
prepared by Drs. Rappaport, Wagner, and Abrams.
      Dr. Rappaport examined Brian about two months before trial. Brian
told him that since age 23 he has had “sexually oriented” delusions and
hallucinations. He also had auditory hallucinations (hearing Paul
McCartney and Cheryl Ladd), delusional ideation, paranoia, agitation,
irritability, bizarre/disorganized behavior (urinating on the floor and taking
his clothes off), loose associations, depressed mood, suicidal ideation, and
mania. Rappaport notes that Brian exhibited acts of “verbal/physical
aggression” during the past year.
      In Dr. Rappaport’s opinion, Brian has “minimal insight into his illness”
and is not adhering to “a relapse prevention plan.” Rappaport noted that
Brian’s pedophilia “does not distinguish sexual interest in pre-pubescent


                                       8
children from pubescent adolescents.” Additionally, he “has overt
schizophrenic delusional thinking such as “ ‘I can talk to dead people . . . . I
have voices in my head . . . . It is a mental illness and a gift.’ ” Rappaport
believes that Brian has “Pedophilia and Schizoaffective Disorder”—and meets
the criteria for being a MDSO.
      3. Dr. Wagner’s Report
      Dr. Wagner examined Brian about six months before trial. Brian takes
six different psychotropic medications and has “regularly expressed
dissatisfaction with his medication regimen and most often wants something
changed.” Brian’s schizophrenia is not in clinical remission and he noted that
“invariably,” an involuntary medication order is necessary. Wagner believes
that “if [Brian] is ever to return to outpatient care in the community, he will
need to have proven a long-term commitment to taking medication on a
voluntary basis.” He has “minimal insight” into his illness and criminal
behavior and continues to meet the criteria to be classified as an MDSO.
      4. Dr. Abrams’s Report
      Dr. Abrams, a forensic psychiatrist, examined Brian in October 2019.
Brian told Abrams he has had female and male sexual partners and does not
think about young children as sexual partners. Abrams believes that Brian
is not a “substantial danger.” Although acknowledging that Brian “has a
severe mental illness,” Abrams found “no evidence” that he is a pedophile.
According to Abrams, masturbating while watching adolescent girls on
television is “rude,” but not indicative of pedophilia. Trained as an attorney
as well as a psychiatrist, he was critical of the care and treatment Brian has
received, stating that the records “suggest[] some lack of attention to treating
[him] at the standard of care.”
      5. The Trial Court’s Ruling


                                        9
      The trial court noted “with some interest” that Dr. Abrams agreed that
Brian “has a severe mental illness.” The court found other portions of
Abrams’s report unpersuasive, noting a “sort of . . . tentative tone,”—
especially where Abrams stated he had “attempted to perform a
comprehensive psychiatric evaluation” and had only received Brian’s records
one day before preparing his report. (Italics added.) After closing arguments,
the court extended Brian’s commitment for two years, finding beyond a
reasonable doubt that he “still suffers from a mental disease, defect, or
disorder” that predisposes him to commit sexual offenses to such a degree he
presents a substantial danger of harm to others.
                                 DISCUSSION
A. The Recommitment Order Is Supported By Substantial Evidence
      Brian contends there is insufficient evidence to support recommittal
under former section 6316.2. Specifically, he asserts that Dr. Rappaport’s
report is fundamentally flawed because he assessed whether Brian is a
mentally disordered offender (MDO) under Penal Code section 2962, not the
distinctly different issue of whether he is an MDSO under former section
6316.2. Additionally, Brian claims Dr. Wagner’s report says “absolutely
nothing” about whether he is predisposed to commit sexual offenses. He
further discounts his own trial testimony, stating it “did little to elucidate
any of the issues before the trial court.” Thus, with only Dr. Abrams’s report
left standing, Brian argues there is no substantial evidence supporting the
trial court’s findings.
      As Brian concedes, the usual substantial evidence rule applies. When
reviewing a challenge to a civil commitment based on insufficient evidence,
we consider the entire record in the light most favorable to the judgment to
determine whether a reasonable trier of fact could find beyond a reasonable


                                       10
doubt that the defendant meets the requirements for the commitment. (In re
Anthony C. (2006) 138 Cal.App.4th 1493, 1503 (Anthony C.); People v. Wright
(2016) 4 Cal.App.5th 537, 545 (Wright) [sexually violent predator
commitment proceedings].)
      1. Dr. Rappaport’s Report
      Dr. Rappaport’s report, without more, cannot sustain the order because
he applied an incorrect standard. Rappaport opines that Brian “qualifies” as
an MDSO because: (a) he has two severe mental disorders, not in remission,
and they cannot be kept in remission without medication; (b) these disorders
are the cause of his committing the crime that led to his being sentenced;
(c) he has been in treatment for these severe illnesses for more than 90 days
in the preceding year; and (d) by reason of these mental illnesses, he
represents a substantial danger to others.
      The fundamental problem, as Brian points out, is these criteria are for
committing one as a mentally disordered offender (MDO) under Penal Code

section 2962.5 Unlike an MDO commitment, an MDSO commitment requires
substantial evidence that the defendant has a predisposition to commit

5      Penal Code section 2962 provides in part: “[A] prisoner who meets the
following criteria shall be provided necessary treatment by the State
Department of State Hospitals as follows: [¶] . . . [¶] (d)(1) [A] chief
psychiatrist of the Department of Corrections and Rehabilitation has
certified . . . that the prisoner has a severe mental health disorder, that the
disorder is not in remission, or cannot be kept in remission without
treatment, that the severe mental health disorder was one of the causes or
was an aggravating factor in the prisoner’s criminal behavior, that the
prisoner has been in treatment for the severe mental health disorder for 90
days or more within the year prior to the prisoner’s parole release day, and
that by reason of the prisoner’s severe mental health disorder the prisoner
represents a substantial danger of physical harm to others.”




                                       11
sexual offenses. (People v. Dasher (1988) 198 Cal.App.3d 28, 35.) This
essential element is missing from the express basis for his opinion.
      “ ‘ “ ‘The chief value of an expert’s testimony . . . rests upon the material
from which his opinion is fashioned and the reasoning by which he progresses
from his material to his conclusion . . . .’ ” ’ ” (David v. Hernandez (2017) 13
Cal.App.5th 692, 704.) “ ‘[A]n expert’s opinion is no better than the reasons
upon which it is based.’ ” (Ibid.) By not stating whether Brian’s mental
illness predisposes him to commit sexual offenses, Dr. Rappaport’s
conclusion—that Brian remains an MDSO—is based on incomplete criteria.
(See McAlpine v. Norman (2020) 51 Cal.App.5th 933, 939 [“an expert opinion
rendered without a reasoned explanation of why the underlying facts lead to
the ultimate conclusion has no evidentiary value”].)
      This is not to say the Rappaport evaluation is wholly irrelevant.
During that examination, Brian reported audio and visual hallucinations and
delusions. And Dr. Rappaport’s diagnosis, including that of pedophilia, is
also unaffected.
      Of course, the substantial evidence analysis does not end here. The
testimony of a single witness, including the defendant, can constitute
substantial evidence. (People v. Lewis (2001) 25 Cal.4th 610, 646.) Brian
testified, and by stipulation the court also received Dr. Wagner’s June 2019
report. Accordingly, we turn to this evidence.




                                        12
      2. Brian’s Testimony
      Brian contends his testimony “did little to elucidate any of the issues”
and the expert reports are “the only evidence offered to support the trial
court’s ruling.” We disagree. Former section 6316.2 requires a present
assessment of the defendant’s mental state, making Brian’s trial testimony
especially probative.
      One need not hold a medical degree to realize from Brian’s testimony
that he has a profound mental illness or disorder. Brian testified that for the
past 40 years he has taken care of “the whole human race.” He explained
that within six months of trial he saw a “big white, like, plastic floating up
above the—above [his] window. And it was the whole entire white race.”
Then “the whole black race show[ed] up outside [his] door.” He’s had
hallucinations involving television characters—“Marsha Brady,” who gave
him “a bunch of crap” and “Serena of Bewitched.” These things are real to
Brian. He denied having hallucinations, delusions, or schizophrenia.
      “The term ‘predisposed’ means ‘inclined,’ ‘susceptible,’ or ‘tending.’
As used in the statute, the term is used to convey that the person’s mental
disorder creates in him a tendency to commit the wrongful acts.” (People v.
Martin (1980) 107 Cal.App.3d 714, 724.) Brian’s medical records and
testimony amply support a finding he is predisposed to commit sexual
offenses involving minors. At age 12, Brian molested his four-year-old
stepsister because, he explained, he was “horny.” At trial, Brian admitted
being sexually attracted to the four-year-old he molested in 1980, stating,
“I did have an attraction to her. . . . So that is what the edge was that tipped
the scales and I ended up rubbing her.”
      Also evidencing such predisposition, despite being confined at Sylmar—
which obviously provides no opportunity for him to commit sex acts with


                                       13
children—Brian was seen masturbating while watching a television show
featuring teenage girls. At trial, Brian admitted being “aroused” by those
images.
      Equally probative of his predisposition, Brian sees nothing wrong with
his sexual fantasies involving adolescent girls. He admonished the trial
judge not to get “the wrong idea” because he was masturbating while
watching an adolescent girl, not a four-year-old. Brian further testified that
if he “put down [his] defenses,” he would now be sexually attracted to teenage
girls. That testimony is consistent with and corroborates medical records
stating he has sexual fantasies involving girls 13 to 14 years old and also,
although infrequently, girls age four.
      Brian’s testimony also supports the implied finding that because of this
predisposition caused by his mental illness or disorder, he remains a
substantial danger. An MDSO, by statutory definition, is a danger to others
because he has a mental disorder predisposing him to commit sex crimes and
has already acted on that inclination. Brian testified he openly masturbated
while watching teenage girls on television (stating he did not even “pull [his]
curtain”). Brian’s little concern with being caught in the act indicates a
disturbing lack in controlling such proclivities and impulses, and supports

trial court’s conclusion that he is a substantial danger to others.6 (Former
§ 6316.2, subd. (a)(2).)


6      Citing Anthony C., supra,138 Cal.App.4th 1493 and Wright, supra, 4
Cal.App.5th 537, Brian disagrees, asserting there is “insufficient evidence of
pedophilia.” Both cases are off point.
       In Anthony C., one expert testified he was “ ‘not sure exactly how high a
risk’ ” the defendant posed to the community if released. (Anthony C., supra,
138 Cal.App.4th at p. 1507.) Another expert testified the defendant
presented only a “ ‘moderate’ ” risk—whereas the statute required a
“ ‘serious’ ” risk. (Ibid.) In contrast here, psychiatrists opined that Brian
                                         14
      Additionally, amenability to treatment is relevant in determining the
likelihood a person will reoffend. (People v. Superior Court (Ghilotti) (2002)
27 Cal.4th 888, 921.) A patient’s “refusal to cooperate in any phase of
treatment” may support a finding that he “is not prepared to control his
untreated dangerousness by voluntary means if released unconditionally to
the community.” (Id. at p. 929.)
      Brian testified he refused to take one of his psychotropic medications
and was currently on a forced medication regime. Brian was subject to
involuntary medication orders in 2010, 2012, 2014, and 2017. At trial, Brian
admitted that if released, he might self-medicate at a lower-than-prescribed
dose. This is consistent with medical records indicating his limited insight
into the need for treatment and his unwillingness to continue treatment if
released into the community. In 2009, a physician noted that when Brian
refused to medicate, his is “quite mentally unstable” and can “ ‘do anything,’ ”
including a “sexual offense.”
      Further, Brian’s testimony demonstrates he lacks understanding of and
is in denial about his sexual fantasies and proclivities. According to a court-
appointed psychiatrist (in 2005), this makes him “highly at risk for re-
offense.” For example, Brian claims that 98 percent of his medical records
are “lies.” At trial he denied having any mental illness, instead claiming to


represents “a substantial danger to others” in 2003, 2005, 2009, 2010, 2011,
and most recently in 2019.
       In Wright, the expert’s conclusion that the defendant suffered from a
mental disorder was based on assumed facts not supported by the record and
was, therefore, “pure speculation” and “did not possess any evidentiary
value.” (Wright, supra, 4 Cal.App.5th at p. 546.) But here Brian admits
molesting the four-year-old victim, similarly molesting his four-year-old step-
sister, masturbating while watch adolescent girls on television, and
fantasizing about sex with minor females. Unlike the situation in Wright,
Brian’s diagnosis is not speculative or unsupported by the record.
                                       15
be held “in bondage” by his psychotropic medications. Perhaps most
significantly in predicting future dangerousness, Brian sees nothing wrong
with his sexual attraction to adolescent girls:
         “Q: At any point, where you aroused by the teenagers in
         ‘Lizzie McGuire’?” [¶] . . . [¶]
         “A: Yes. . . . [¶] And I’m not ashamed of it at all. I grew up
         mostly my free life—my freedom of living was a teenager
         not locked up in some psycho fucking wacko hospital.”
      The court could reasonably conclude that Brian’s lack of understanding
about why he offends makes it likely he will reoffend. Further, Brian’s
failure to recognize his potential to commit another sexual offense, especially
when considered with his longstanding history of medication noncompliance,
creates a substantial danger he will reoffend and cause bodily harm to others.
(Former § 6316.2, subd. (a)(2).)
      3. Dr. Wagner’s Report
      Dr. Wagner’s report provides further support for the court’s finding
that Brian is predisposed to commit sexual offenses and presents a
substantial danger. He opined that Brian has “Pedophilic Disorder” and is an
MDSO who “should be retained and treated at Coalinga.” He bases this
opinion in part on the 2005 masturbation incidents, Brian’s statement
advocating raping children, his report of daily sexual fantasies regarding
children, and resistance to treatment and voluntary medication. Wagner
believes that Brian has “minimal insight” into his illness and criminal
behavior and without medication his aggression and threat escalates.
      Brian contends Dr. Wagner’s report is inadequate because it does not
mention “the MDSO recommitment standard” nor does it expressly state that
he is “predisposed” to commit sexual offenses to such a degree that he
presents a substantial danger to others. In a related argument, Brian asserts


                                       16
that although Wagner diagnosed Brain as suffering from pedophilia, he did
not explain the basis for that opinion. Brian maintains these “glaring gaps in
the record” result in an order unsupported by substantial evidence.
      Brian’s argument fails because Dr. Wagner did not merely express a
general unsupported belief that Brian remains an MDSO. The first sentence
of the report states that Brian “continues to meet criteria as a Mentally
Disordered Sex Offender and should be retained and treated at Coalinga
State Hospital.” The remaining seven pages explain the basis for that
opinion.
      It is true, as Brian asserts, that the report does not contain the word
“predisposed.” However, Dr. Wagner concludes that Brian:
      1. is psychiatrically unstable with delusions and hallucinations;
      2. has “minimal” insight into his mental illness;
      3. has sexual desires and fantasies involving children;
      4. molested a four-year due to delusions related to his schizophrenia;
      5. “invariably . . . requires being place on the involuntary [medication]
         order . . . .”; and
      6. becomes threatening and aggressive when not taking psychotropic
         medications.
From these facts, the court could reasonably conclude that as a result of his
mental disorder and unwillingness to voluntarily medicate, Brian is
predisposed to committing sexual offenses that pose a substantial danger of
bodily harm to others. Wagner explains that Brian is properly diagnosed as a
pedophile because he has in the “past articulated or demonstrated sexual
desires/fantasies involving children.”
      Moreover, although it is true that his most recent sex act with a child
“was committed 40 years ago”—facilities like Patton and Coalinga provide no
opportunity for Brian to act out his sexual proclivities with children. Because

                                         17
he has lacked access to children for 40 years, his failure to molest another
child “is not dispositive of whether he is likely to reoffend if released into
society at large. Such an assessment must include consideration of his past
behavior, his attitude toward treatment and other risk factors applicable to
the facts of his case.” (People v. Sumahit (2005) 128 Cal.App.4th 347, 353.)
      Brian contends Dr. Wagner’s report is flawed because it does not
acknowledge previous evaluations that declined to diagnose pedophilia.
However, for the most part those reports predate October 2005, when Brian
masturbated while watching children’s television. Since then, evaluators
have commented on Brian’s sexual attraction to children and diagnosed
pedophilia. Although there are a few post-2006 reports that eschew that
diagnosis, under the substantial evidence standard of review, the issue is not
whether there is evidence to support a different finding, but whether there is
evidence that, if believed, support the findings of the trier of fact. Similarly,
the weight to afford Dr. Abrams’s report is committed to the trial court’s
broad discretion. (People v. Mercer (1999) 70 Cal.App.4th 463, 466‒467.)
The court found Abrams’s conclusions to not be credible, and as a reviewing
court we do not second guess that determination.
B. There Was No Prosecutorial Misconduct in Closing Argument
      Brian contends that in closing argument the prosecutor made
“numerous false statements” about his treatment history and “misstated the
opinions of every doctor whose evaluation was offered in evidence.” He
further asserts the prosecutor “argued non-existent facts outside the record”
in an attempt to undercut Dr. Abrams’s report and “abused” the court’s trust
“by lying about the facts.”




                                        18
        1. Brian Has Forfeited This Claim
        To preserve a claim of prosecutorial misconduct for appeal, trial counsel
must make a timely and specific objection and, in a jury trial, ask the court to
admonish the jury to disregard the impropriety. (People v. Fayed (2020)
9 Cal.5th 147, 204.) The failure to do so will be excused if doing either would
have been futile. (Ibid.) Here, Brian concedes his trial counsel did not object
during closing argument. And no reason appears that an objection would
have been futile (except that, as we explain, it lacked merit). Accordingly, he
has forfeited the claim on appeal. (People v. Jackson (2014) 58 Cal.4th 724,
765.)
        2. No Ineffective Assistance of Counsel
        Anticipating we might hold these arguments forfeited, Brian
alternatively recasts the claim as one of ineffective assistance of counsel in
failing to object. “He bears the burden of showing . . . (1) counsel’s
performance was deficient because it fell below an objective standard of
reasonableness under prevailing professional norms, and (2) counsel’s
deficiencies resulted in prejudice.” (People v. Centeno (2014) 60 Cal.4th 659,
674.) Here, Brian fails to show that counsel’s failure to object fell below
professional norms because there was no misconduct warranting an objection.
              a. The Prosecutor Did Not Make False Statements About
                 Dr. Abrams’s Report.
        Brian contends the prosecutor made a false statement in asserting that
Dr. Abrams was the only doctor who had ever questioned the diagnosis of
pedophilia or found him not to be an MDSO. But the prosecutor said no such
thing. Abrams claimed there were “ ‘no records’ ” that Brian “ ‘suffers from
pedophilia at present or at any time while at [Coalinga].’ ” The prosecutor
correctly asserted that Abrams was mistaken, stating:


                                        19
         “So Dr. Abrams is of the opinion that never—back in 1981
         until today—has [Brian] ever suffered from pedophilia.
         That would make him unique. That would make him an
         opinion of one compared to the whole history of [Brian],
         which is he was found to be an MDSO. He has been
         recommitted as MDSO every two years since 1981 for 39
         years.”

            b. The Prosecutor Did Not Make False Statements About
               Involuntary Medication Orders.
      Brian further asserts that he was “medication compliant for years” and,
therefore, the prosecutor misstated facts by arguing he will not medicate
unless someone is “standing over him making him do it” and does not
voluntarily medicate “even while in confinement.” However, we do not view a
prosecutor’s remarks in isolation, but rather “ ‘in the context of the argument
as a whole.’ ” (People v. Adanandus (2007) 157 Cal.App.4th 496, 513.) As
quoted below, when placed in context, the prosecutor did not misstate facts
about Brian’s compliance with taking medications; he even acknowledged
there were times when Brian has been medication compliant, but reasonably
questioned whether he would remain so if released:
         “Finally—and I think what is most important is that
         literally nothing has changed from 1981 until now except
         the passage of time. . . . He has—at best—minimal insight
         into his mental illness, but I think it could be argued, he
         has really no insight into his mental illness. He doesn’t
         think he is a pedophile. He thinks 97 to 98 percent of his
         treatment record are lies, that he is not like the other
         MDSOs. He doesn’t share their weaknesses or their issues,
         and that he doesn’t need treatment. He refuses to take
         medication. He’s currently under forced medication. He
         has—he is forced to take medication and that has been his
         history since 1981. He is forced to take medication. Once
         he is compliant for long enough, he gets in the right mind
         where he’s agreeing to take it, but as soon as he is allowed to

                                       20
         take it on his own, he stops complying and he has to be
         forced to take it again.”7 (Italics added.)

            c. The Prosecutor Did Not Misstate Expert Opinion on
               Predisposition.
      According to the prosecutor, Drs. Rappaport and Wagner opined that
Brian is predisposed to commit sexual offenses due to his mental disorder.
Brian contends this statement was false because “[n]either report says this.”
      Brian is correct that neither report contains the word “predisposed.”
But as we have already explained, Dr. Wagner’s report concludes that Brian
is an MDSO and contains findings from which the court could reasonably find
the requisite predisposition. Similarly, Dr. Rappaport’s report states that
Brian “qualifies as a Mentally Disordered Sex Offender (MDSO).”
“ ‘Prosecutors have wide latitude to discuss and draw inferences form the
evidence at trial.’ ” (People v. Shazier (2014) 60 Cal.4th 109, 127 (Shazier).)
Because by statutory definition an MDSO is predisposed to commit sexual
offenses, a fair inference from Rappaport’s report is that Brian is so

predisposed.8
            d. Even if Misconduct Occurred, There is No Prejudice.
      To prevail on a claim of prosecutorial misconduct based on remarks
during closing argument, the defendant must show a reasonable likelihood


7      Brian also claims the statement, “ ‘literally, nothing has changed’ ” is
false because at Sylmar he was “safe and compliant for the most part.”
Although the phrase “nothing has changed” may be an exaggeration, it is
within the bounds of argument because in the following sentences the
prosecutor specified the aspects of Brian’s condition that have remained
static.
8      That we have determined on appeal that Rappaport relied on improper
criteria does not mean the prosecutor committed misconduct in arguing
otherwise.

                                       21
that the trier of fact understood or applied the complained-of comments in an
improper or erroneous manner. (Shazier, supra, 60 Cal.4th at p. 127.) In
this case, even assuming the claimed misconduct occurred, there was no
prejudice. A judge with some 40 years’ experience was the trier of fact. He
stated he had read reports by Drs. Rappaport, Wagner, and Abrams. The
case was tried, argued, and decided in less than one day. Having
independently reviewed the record, we have no doubt that the court was
cognizant of the evidence and was not misled by any factual misstatements in

closing arguments.9
                                 DISPOSITION
      The order is affirmed.



                                                                        DATO, J.

WE CONCUR:



HALLER, Acting P. J.



IRION, J.




9     Because of this disposition, it is unnecessary to address Brian’s
additional claim that “mentally ill defendants deserve greater protections
from forfeiture incurred by their attorneys’ failure to object” to prosecutorial
misconduct.
                                       22